Citation Nr: 0801165	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss prior to January 24, 2005.

2.	Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss from January 24, 2005.

3.	Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1957 to August 1960 and from October 1960 to August 
1966.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted an increased 
(20 percent) rating for bilateral hearing loss, effective 
July 16, 2004, and granted service connection for tinnitus, 
rated 10 percent, effective July 16, 2004.  The veteran's 
claims file is now in the jurisdiction of the Honolulu, 
Hawaii RO.  In November 2005, that RO granted an increased 
(30 percent) "staged" rating for bilateral hearing loss, 
effective January 24, 2005.  The veteran has expressed 
dissatisfaction with the increased "staged" rating, and 
both "stages" of the rating remain on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  

In his September 2005 VA Form 9, substantive appeal, the 
veteran requested a Travel Board hearing.  In November 2005, 
he waived his right to an in-person hearing and requested a 
videoconference hearing; he did not appear for such hearing 
scheduled in April 2006.


FINDINGS OF FACT

1. Prior to January 24, 2005, the veteran's right ear hearing 
acuity was no worse than Level V and his left ear hearing 
acuity was no worse than Level VI.

2. From January 24, 2005, the veteran's right ear hearing 
acuity has not been worse than Level VI and his left ear 
hearing acuity has not been worse than Level VII.

3. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.



CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for bilateral hearing 
loss is not warranted prior to January 24, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 
4.85, Diagnostic Code (Code) 6100, 4.86 (2007).

2. A rating in excess of 30 percent for bilateral hearing 
loss is not warranted from January 24, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 
4.85, Diagnostic Code (Code) 6100, 4.86 (2007).

3. The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the veteran's claim for increased compensation for 
service-connected bilateral hearing loss, he was advised of 
VA's duties to notify and assist in the development of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An August 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an April 2006 letter informed the 
veteran of disability rating and effective date criteria.  

As for the remaining initial increased rating claim, since 
the rating decision on appeal granted service connection for 
tinnitus and assigned a disability rating, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  A September 2005 SOC provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; while a November 2005 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  An April 2006 letter also 
provided him with general disability rating and effective 
date criteria.  Neither the veteran nor his representative 
has alleged that notice in this matter was less than 
adequate.

The veteran's service medical records (SMRs) were previously 
associated with his claims file, and pertinent VA and private 
treatment records have been secured.  The RO arranged for VA 
examinations in May 1996, October 2004, and November 2005.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.
B.	Factual Background

May 2003 private audiometry, presented in chart format (and 
uninterpreted, apparently), noted binaural moderate to 
profound hearing loss with normal tympanogram with absent 
reflexes.  

A July 2004 statement from the veteran's wife states his 
hearing has progressively worsened, and that he no longer 
likes to venture into the public as he does not hear well 
enough to communicate effectively.  She noted that he is 
unable to wear his hearing aids for prolonged periods of time 
as they make his ears sore, and added that though she can 
only hear in one ear, compared to her husband, her hearing is 
excellent.

A September 2004 statement from the veteran's minister states 
the veteran has a difficult time conversing due to his 
hearing loss, and easily becomes frustrated when he 
misunderstands or requires the constant repetition of words.  
The minister stated that the veteran is totally dependent 
upon his wife, placing undue hardship on her; he expressed 
concern for the veteran's safety as his hearing continues to 
worsen, and he is incapable of hearing danger signals when he 
is alone.

On October 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
90
100
LEFT
35
50
75
100
95

The average puretone thresholds were 74 decibels, right ear, 
and 80 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 72 
percent in the left ear.

August 2005 VA treatment records show hearing loss was 
discussed.  The veteran was not wearing his hearing aids 
because of pain.
On November 2005 VA audiological evaluation , puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
80
105
LEFT
40
55
75
85
95

The average puretone thresholds were 74 decibels, right ear, 
and 78 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 60 
percent in the left ear.  

In a July 2007 appellant's brief, the veteran's 
representative argues the VA examinations are inadequate for 
two reasons.  First, he contends that 38 C.F.R. § 4.10 
imposes upon medical examiners the responsibility of 
furnishing a full description of the effects of the 
disability upon the veteran's ordinary activity.  Second, 
while acknowledging that audiometry is to be conducted in 
sound-controlled rooms, he argues that testing under these 
circumstances does not evaluate the effects of the veteran's 
bilateral hearing loss and tinnitus on his ability to 
function under the ordinary conditions of daily life.  
Finally, he argues the veteran is entitled to extraschedular 
ratings because his "hearing loss presents a situation which 
is outside the 'norm,' and therefore renders the regular 
schedular standards impractical."

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.

Bilateral Hearing Loss

The appropriate disability rating for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

At the outset, it is noteworthy that there are two "stages" 
of rating for consideration: i.e., prior to January 24, 2005 
and from that date.  The Board has considered whether any 
further "stages" are warranted, and finds no basis in the 
evidentiary record for any further "stages"; the record 
does not include competent evidence of further ratable 
variance in the hearing loss disability during the appellate 
period.

The veteran's May 2003 private audiometry is presented in a 
format which the Board is neither competent nor authorized to 
interpret.  Under governing regulation, testing of hearing 
loss disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  There is 
no indication that the May 2003 audiometry was conducted in 
the manner required by regulation.  Thus, the testing results 
are not appropriate for rating the veteran's hearing loss 
disability.
The only audiometry that can be used to determine the rating 
proper prior to January 24, 2005 is the VA audiometry in 
October 2004, when average puretone thresholds were 74 
decibels, right ear and 80 decibels, left.  Speech 
discrimination was 76 percent in the right ear and 72 percent 
in the left.  Under Table VI, such hearing acuity constitutes 
Level V hearing in the right ear and Level VI hearing in the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, these levels of 
hearing warrant a 20 percent rating.  The October 2004 
audiometry did not show an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA.

The only audiometry of record suitable for rating purposes 
since January 24, 2005 is that on November 2005 VA 
examination, when average puretone thresholds were 74, right 
ear and 78 decibels, left.  Speech discrimination was 80 
percent in the right ear and 60 percent in the left.  An 
exceptional pattern of hearing was shown, warranting rating 
the disability under the alternate criteria in Table VIA.  
Under 38 C.F.R. § 4.85, Table VIA, these levels of hearing 
warrant a 30 percent rating.  

The lay assertions of the veteran's wife and minister that 
his hearing loss is getting progressively worse are 
insufficient to establish that he should be entitled to 
ratings greater than that currently assigned to him.  While 
they are competent to describe the impact of the veteran's 
hearing acuity on his daily life, they are not competent to 
establish the severity of a hearing disability (determined by 
objective testing) by their own opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's representative argues that 38 C.F.R. § 4.10 
imposes upon the medical examiner the responsibility of 
furnishing, among other pertinent information, a full 
description of the effects of a disability upon the veteran's 
ordinary activity.  The Board notes that the October 2004 and 
November 2005 VA examiners noted that the effect of the 
veteran's on daily living was that he had difficulty 
understanding conversations.  In his work postservice he was 
employed in a paper mill, and was a truck driver, mechanic, 
and plumber (he denied noise exposure in these occupations), 
and it was not noted that hearing loss resulted in any time 
lost from work on those jobs.   As the veteran is apparently 
retired, it may reasonably be assumed that he would have 
problems with employment that required any significant degree 
of oral communication.  The notations from both examinations 
indicate that the VA examiners elicited information from the 
veteran concerning the functional effects (problems hearing 
conversations) of his disability under the ordinary 
conditions of daily life, which is all that the applicable 
regulatory provisions require.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10).  

The veteran's representative also argues that audiometry in a 
sound-controlled room does not adequately assess the effects 
of the veteran's bilateral hearing loss on his ability to 
function under the ordinary conditions of daily life.  As 
noted above, testing for hearing loss by regulation 
(38 C.F.R. § 4.85(a)) must be conducted in a controlled 
setting (not under the "ordinary conditions of daily 
life"), and the rating of hearing loss disability involves 
the mechanical application of the rating schedule.  See 
Lendenmann, supra.  The Board is bound by governing VA 
regulations.  See 38 U.S.C.A. § 7104(c).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran's representative argues that the 
veteran's hearing is outside the "norm," there is no 
objective evidence or allegation in the record that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization" due to 
hearing loss, or other factors of like gravity, which would 
suggest that referral for extraschedular consideration is 
indicated.  38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against a rating in 
excess of 20 percent prior to January 24, 2005 and a rating 
in excess of 30 percent from that date.  The reasonable doubt 
doctrine is not for application and the claim must be denied.

Tinnitus

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2 (2006).  The veteran has already 
been assigned the maximum schedular (10 percent) rating 
allowed for tinnitus.  There is no legal basis for a 
schedular rating in excess of 10 percent for recurrent 
tinnitus due to acoustic trauma.  See Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

As with hearing loss, the Board has considered whether 
referral for extraschedular consideration is suggested by the 
record.  There is no allegation or objective evidence in the 
record that the veteran's tinnitus presents "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization" as to suggest that referral for 
extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
prior to January 24, 2005 is denied.

A rating in excess of 30 percent for bilateral hearing loss 
from January 24, 2005 is denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


